[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a memorandum of decision on a Motion to Reargue and Motion to Reopen both dated August 10, 2000 filed by the Defendant. Both motions are denied based upon the following. Both motions seek to alter the provisions of a Memorandum of Decision filed by Judge Axelrod dated August 31, 1999 which dealt with personal property. The court is bound by the provisions of C. G. S. Sec. 52-212a and is without jurisdiction to reopen the judgement entered on the Memorandum of Decision since more than four months have passed since the judgement was filed. The application of the CT Page 12228 rule of Sec. 52-212a to assignments of property in a marital dissolution action was recently reaffirmed in Schorsch v. Schorsch 58 Conn. App. 378,385 (1999). Defendants counsel was unable to cite the court to authority to override the rule.
The Motion to Reargue and the Motion to Reopen are Denied.
Domnarski, J.